DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The claims filed 02/25/2021 are under consideration.
Claims 1-21 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of US 10959429 in view of Lopes, US 5942478.
The claims of the reference patent are directed to methods of disinfecting a surface in need of disinfecting from a bacterium, a fungi, a bacterial spore, a fungal spore, a virus or a combination thereof comprising applying an aqueous disinfectant formulation (claims 1 and 9).
Aqueous disinfectant formulations contain from about 0.05% to about 25% of thymol or carvacrol, about 0.1 to about 15% of a surfactant, about 0.1% to about 40% of a solvent, about 0.1% to about 10% of a sequestering agent, e.g., ethylene diamine tetraacetic acid, at least one of e-h, and sufficient water to make 100 weight percent. The aqueous disinfectant formulation of the reference patent contains the same elements as that claimed. 
The difference between the methods claimed by the reference patent and the presently claimed method is that the reference patent does not expressly teach the composition in the form of a foam. 
However, foams were a well-known form useful for disinfecting purposes. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 6-9 (claim 6) which is within the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: The reference pate claims teach a step of diluting the formulation with water prior to disinfection (claim 15). Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64).
Applicable to claims 10 and 20: The reference patent teaches the surface in need of disinfecting from a bacterium, etc. (claim 1). Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of claims 1-21 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary.  

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 10638753 in view of Lopes, US 5942478. 
The claims of the reference patent are directed to an aqueous disinfectant formulation and method of use (claims 1, 8, 9, and 16).
Claim 8 of the reference patent claims a method of disinfecting a surface comprising applying the disinfectant formulation of claim 1 to a surface in need of disinfecting. The disinfectant formulation of claim 1 in the reference patent is the same formulation found in instant claim 1. 
Claim 16 of the reference patent claims a method of disinfecting a surface comprising applying the disinfectant formulation of claim 9 to a surface in need of disinfecting. The disinfectant formulation of claim 9 in the reference patent is the same formulation found in instant claim 9. 
The aqueous disinfectant formulation of the reference patent contains the same elements as that claimed. See reference patent claims 1-6 and 9-14.
The difference between the methods claimed by the reference patent and the presently claimed method is that the reference patent does not expressly teach the composition in the form of a foam. 
However, foams were a well-known form useful for disinfecting purposes. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 6-9 (claim 14) which is within the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: The reference pate claims teach a step of diluting the formulation with water prior to disinfection (claim 15). Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of claims 1-21 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary.  

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-34 of US 10285954 in view of Lopes, US 5942478. 
The claims of the ‘954 patent are directed to methods of preventing or treating a hoof bacterial infection on at least one hoof of a live hoofed animal having a bacterial presence thereon (surface in need of disinfecting from a pathogen), the method comprising topically applying (applying to the surface) an antibacterial (disinfectant) formulation (claims 1 and 17).  The claims of the ‘954 patent, e.g., claim 18, teaches a composition consisting of: a) one antibacterial isolated or synthetic phenolic compound of natural origin selected from the group consisting of thymol and carvacrol; b) at least one surfactant sufficient to form a solution or dispersion of said phenolic compound in water; c) a solvent for dissolving said phenolic compound; and d) a sequestering agent; e) a pH adjusting agent; and f) a sufficient water quantity to make 100% (w/w). The claims of the ‘954 patent teach pH adjusting agents including citric acid and lactic acid (e.g., claim 28). The claims of the ‘954 patent teach compositions having pH in the range of from 1 to 10 (e.g., claims 8 and 27). The claims of the ‘954 patent teach sequestering agents including ethylene diamine tetraacetic acid sodium salt, sodium gluconate, sodium citrate, citric acid, trisodium NTA, trisodium ethylene disuccinate, sodium phosphate and sodium choleate (e.g., claim 26). The claims of the ‘954 patent teach surfactants including sodium lauryl sulfate, sorbitan stearate, sodium laureth sulfate, sarkosyl, cocamidopropyl betaine (CAPB), sodium lauryl ether sulfonate, alkyl benzene sulfonates, nonylphenol ethoxylate, sorbitan esters and ether ethoxylate (e.g., claim 25). 
While the particular amounts of the ingredients are not all identical, the ranges recited in the present claims substantially overlap with, and in some cases are the same as those claimed in the ‘954 patent, e.g., 0.05 to 25% of thymol and/or carvacrol (claim 18, compare claim 1, a).
One difference between the presently claimed invention and the subject matter claimed in the reference application is that the reference application claims a use of the disinfecting formulation for treating a specific surface in need of disinfection from a pathogen. However, the method claimed in the reference application anticipates the presently claimed method. 
Another difference between the methods claimed by the reference patent and the presently claimed method is that the reference patent does not expressly teach the composition in the form of a foam. 
However, foams were a well-known form useful for disinfecting purposes. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 1-10 (claim 8) which overlaps with the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). The reference patent claims the surface in need of disinfection comprises a bacterium (claim 17) which meets the limitation of a bacterium.
Accordingly, the subject matter of the instant claims would be considered to be an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-28 of US 9750245 in view of Lopes, US 5942478. 
The claims of the ‘245 patent teach methods of using an antimicrobial formulation consisting of: a) one antibacterial isolated or synthetic phenolic compound of natural origin selected from the group consisting of thymol and carvacrol; b) at least one surfactant sufficient to form a solution or dispersion of said phenolic compound in water; c) a solvent for dissolving said phenolic compound; and d) a sufficient water quantity to make 100% (w/w), and e) a sequestering agent (claim 15). Claimed sequestering agents are found in claim 17. Claimed surfactants are found in claim 22. The claims of the ‘245 patent do not expressly teach the amounts claimed in combination. However, the ‘245 does teach amounts overlapping with the claimed amounts in dependent claims independently. It would have been prima facie obvious at the time the presently claimed invention was made to combine the amounts found in the claims of the ‘245 patent to arrive at a composition within the scope of the invention as presently claimed with a reasonable expectation of success. The claims of the ‘245 patent provide an express suggestion which would have prompted one skilled in the art to combine the elements in amounts overlapping with the claimed ranges with a reasonable expectation of arriving at a formulation having antibacterial properties. 
One difference between the presently claimed invention and the subject matter claimed in the reference application is that the reference application claims a use of the disinfecting formulation for treating a specific surface in need of disinfection from a pathogen. 
The reference patent teaches the surface comprises a bacteria (e.g., claim 25) which meets the limitation of a pathogen, e.g., bacterium.
Another difference between the methods claimed by the reference patent and the presently claimed method is that the reference patent does not expressly teach the composition in the form of a foam. 
However, foams were a well-known form useful for disinfecting purposes. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 1-10 (claim 8) which overlaps with the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of the instant claims would be considered to be an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 9609864 in view of Lopes, US 5942478. 
The claims of the ‘864 patent are directed to an aqueous disinfectant formulation and a method of disinfecting a surface a surface comprising applying the disinfectant formulation to a surface in need of disinfecting (e.g., claim 8). 
The claims of the ‘864 patent teach an aqueous disinfectant formulation consisting of: a) from about 0.05% to about 25% weight of at least one antimicrobial isolated or synthetic phenolic compound of natural origin selected from the group consisting of thymol and carvacrol; b) from about 0.1% to about 15% weight of an anionic, a cationic, an amphoteric, an non-ionic surfactant, or combinations thereof, in an amount sufficient to form a solution or dispersion of said phenolic compound in an aqueous carrier; c) from about 0.1% to about 40% weight of a solvent; d) from about 0.01% to about 10% weight of a sequestering agent selected from the group consisting of ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, citric acid, trisodium NTA, trisodium ethylene disuccinate, and sodium choleate; e) from about 0% to about 4% weight of an essential oil selected from the group consisting of origanum oil, thyme oil, and eucalyptus oil; f) from about 0% to about 1.5% weight of a fragrance; g) from about 0.00005% to about 15% weight of a colorant; and h) sufficient water to make 100 weight percent (e.g., claims 1 and 9). Claimed surfactants are found in ‘864, e.g., claims 4-5. Presently claimed pH limitations are found in ‘864, e.g., claims 6 and 17. The presently claimed ranges overlap with the range taught by the ‘864 claims.
The reference patent claims do not expressly teach the composition in the form of a foam. The reference patent claims do not expressly teach the surface comprising a bacterium, a fungi, or a virus.
However, foams were a well-known form useful for disinfecting purposes against bacteria. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 6-9 (claim 6) which is within the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of the present claims would have been considered an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 9451763 in view of Lopes, US 5942478. 
	The claims of the ‘763 patent are directed to an aqueous disinfectant formulation and a method of disinfecting a surface a surface comprising applying the disinfectant formulation to a surface in need of disinfecting (e.g., claim 8). 
The claims of the ‘763 patent teach an aqueous disinfectant formulation consisting of: a) from about 0.05% to about 25% weight of at least one antimicrobial isolated or synthetic phenolic compound of natural origin selected from the group consisting of thymol and carvacrol; b) from about 0.1% to about 15% weight of an anionic, a cationic, an amphoteric, an non-ionic surfactant, or combinations thereof, in an amount sufficient to form a solution or dispersion of said phenolic compound in an aqueous carrier; c) from about 0.1% to about 40% weight of a solvent; d) from about 0.01% to about 10% weight of a sequestering agent selected from the group consisting of ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, citric acid, trisodium NTA, trisodium ethylene disuccinate, and sodium choleate; e) from about 0% to about 4% weight of an essential oil selected from the group consisting of origanum oil, thyme oil, and eucalyptus oil; f) from about 0% to about 1.5% weight of a fragrance; and g) sufficient water to make 100 weight percent, e.g., claim 9. The presently claimed surfactants are found in ‘763, e.g., claims 4-5. The presently claimed pH ranges overlap with the range taught in ‘763, e.g., claim 6.
	The claims of the ‘763 patent do not expressly teach the composition including about 0.01 to about 5% weight of a pH adjusting agent. However, the claims of the ‘763 patent teach the composition having a pH in a particular range, and it would have been obvious at the time the presently claimed invention was made to include a pH adjusting agent in a suitable amount to achieve a desired pH in the range recited in the claims of the ‘763 patent. The amount of pH adjusting agent is a result effective parameter the skilled artisan would have optimized to achieve a desired pH depending on factors including concentration of other ingredients, e.g., amount of water, strength of pH adjusting agent and pH desired.
	The reference patent claims do not expressly teach the composition in the form of a foam.
The reference patent claims do not expressly teach the surface comprising a bacterium, a fungi, or a virus.
However, foams were a well-known form useful for disinfecting purposes against bacteria. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 6-9 (claim 17) which is within the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64). The reference patent teaches the step of diluting the composition with water (claim 18).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of the present claims would have been considered an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 8691292 in view of Lopes, US 5942478. 
	The claims of the ‘292 patent teach methods of disinfecting a surface comprising applying the disinfectant formulation to a surface in need of disinfecting (e.g., claim 13). 
The claims of the ‘292 patent teach an aqueous disinfectant formulation consisting of: a) from about 0.05% to about 25% weight of at least one antimicrobial isolated or synthetic phenolic compound of natural origin selected from the group consisting of thymol and carvacrol; b) from about 0.1% to about 15% weight of a surfactant sufficient to form a solution or dispersion of said phenolic compound in an aqueous carrier, consisting of sodium lauryl sulfate; c) from about 0.1% to about 40% weight of a solvent; d) from about 0.01% to about 10% weight of a sequestering agent selected from the group consisting of ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, citric acid, trisodium NTA, trisodium ethylene disuccinate, and sodium choleate; e) from about 0.04% to about 4% weight of an essential oil is selected from the group consisting of origanum oil, thyme oil, and eucalyptus oil, and f) sufficient water to make 100 weight percent, ‘292, e.g., claim 8. The surfactant is sodium lauryl sulfate which is a surfactant encompassed by the claimed invention. The ‘292 patent, e.g., claim 4 teaches the formulation having a pH in the range of 6-9 which overlaps with the claimed pH ranges.  
The claims of the ‘292 patent do not expressly teach the composition including about 0.01 to about 5% weight of a pH adjusting agent. However, the claims of the ‘292 patent teach the composition having a pH in a particular range which overlaps with the presently claimed range, and it would have been obvious at the time the presently claimed invention was made to include a pH adjusting agent in a suitable amount to achieve a desired pH in the range recited in the claims of the ‘292 patent. The amount of pH adjusting agent is a result effective parameter the skilled artisan would have optimized to achieve a desired pH depending on factors including concentration of other ingredients, e.g., amount of water, strength of pH adjusting agent and pH desired.
The reference patent claims do not expressly teach the composition in the form of a foam.
However, foams were a well-known form useful for disinfecting purposes against bacteria. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 6-9 (claim 11) which is within the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64). The reference patent teaches the step of diluting the composition with water (claim 12).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of the present claims would have been considered an obvious variant of the subject matter claimed in the reference patent.
	
Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 10111425 in view of Lopes, US 5942478. 
	The claims of the ‘425 patent teach a disinfectant composition and methods of use (claims 8 and 16).  
The compositions include a) from about 0.05% to about 25% weight of at least one antimicrobial isolated or synthetic phenolic compound of natural origin selected from the group consisting of thymol and carvacrol; b) from about 0.1% to about 15% weight of an anionic, a cationic, an amphoteric, an non-ionic surfactant, or combinations thereof, in an amount sufficient to form a solution or dispersion of said phenolic compound in an aqueous carrier; c) from about 0.1% to about 40% weight of a solvent; d) from about 0.01% to about 10% weight of a sequestering agent selected from the group consisting of ethylene diamine tetraacetic acid (EDTA) sodium salt, sodium gluconate, citric acid, trisodium NTA, trisodium ethylene disuccinate, and sodium choleate; e) from about 0.01% to about 5% weight of a pH adjusting agent; and f) sufficient water to make 100 weight percent. See, e.g., claims 1 and 9.  The claimed surfactants are found in ‘425, e.g., claims 4-5 and 12-13. The compositions have a pH in the same range and overlapping with the presently recited pH ranges, e.g., ‘425 claims 14 and 17-18. The ‘425 patent claims methods of use including diluting the formulation with water (‘425, e.g., claim 15) and applying the formulations to a surface (‘425, e.g., claim 16). The difference between the formulations claimed in the ‘425 patent and the presently claimed invention lies in the selection of the sequestering agent, the ‘425 patent does list citric acid which is a sequestering agent of the presently claimed invention. 
	Although the sequestering agents listed by the claims of the ‘425 patent are not exactly the same as those claimed presently, the ‘425 patent does claim compositions including at least one of the same sequestering agents recited in the presently claimed invention. The presently claimed subject matter is anticipated by the subject matter claimed in the ‘425 patent. 
The reference patent claims do not expressly teach the composition in the form of a foam.
However, foams were a well-known form useful for disinfecting purposes against bacteria. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 6-9 (claim 14) which is within the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64). The reference patent teaches the step of diluting the composition with water (claim 7).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of the present claims would have been considered an obvious variant of the subject matter claimed in the reference patent.

Claim(s) 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 10405544 in view of Lopes, US 5942478. 
	The claims of the reference patent teach an aqueous disinfectant formulation consisting of: a) from about 0.05% to about 25% weight of at least one antimicrobial isolated or synthetic phenolic compound of natural origin selected from the group consisting of thymol and carvacrol; b) from about 0.1% to about 15% weight of an anionic, a cationic, an amphoteric, an non-ionic surfactant, or combinations thereof, in an amount sufficient to form a solution or dispersion of said phenolic compound in an aqueous carrier; c) from about 0.1% to about 40% weight of a solvent; d) from about 0.01% to about 10% weight of a sequestering agent selected from the group consisting of citric acid, sodium citrate, and a combination thereof; e) sufficient water to make 100 weight percent. See claims 1 and 9. The dependent claims of the reference patent teach surfactants meeting the limitations of instant claims 4-5 and 12-13, see e.g., claims 12-13. The reference patent teaches the composition having the same pH as claimed (reference patent, e.g., claims 14 -18). The claims of the reference patent teach the composition including citric acid (claim 9).
The reference patent claims do not expressly teach the composition in the form of a foam.
However, foams were a well-known form useful for disinfecting purposes against bacteria. Lopes teaches disinfecting compositions (Lopes, e.g., c3:40-50), where the composition is in the form of a foam (Lopes, e.g., claim 12). As evident from Lopes, disinfecting compositions in the form of foams were known and used for skin and non-skin surfaces (Lopes, e.g., claim 1). 
It would have been prima facie obvious at the time the presently claimed invention was made to formulate a composition for use in a method as claimed by the reference patent as a foam with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Lopes teaches foams were useful for disinfecting surfaces. The skilled artisan would have had a reasonable expectation of success because Lopes suggests foams, liquids, solids, or powder forms were expected to have similar disinfecting properties. 
Applicable to claims 6 and 18: The reference patent claims teach the composition comprising a pH ranging from about 6-9 (claim 14) which is within the claimed range. Lopes teaches the composition having a pH below 5 (Lopes, e.g., claim 18).
Applicable to claims 7 and 17: Lopes teaches methods of use comprising a step of diluting with sufficient water to make 100 parts (Lopes, e.g., c6:28-64). The reference patent teaches the step of diluting the composition with water (claim 7).
Applicable to claims 10 and 20: Lopes teaches applying to a surface having a bacterium (Lopes, e.g., claim 18). 
Accordingly, the subject matter of the present claims would have been considered an obvious variant of the subject matter claimed in the reference patent.
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615